DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10, 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “wherein the substrate core comprises a sheet of grounded ferromagnetic metal instead of the first conductive layer” in lines 1-2 of the claim. The limitation “instead” renders the claim indefinite because it makes it unclear what is included or excluded by the claim. It is unclear whether the first conductive layer is still required by the claim as set forth in claim 1 since the sheet of grounded ferromagnetic metal is “instead” of the first conductive layer making the scope of the claims indefinite. 
Claim 10 recites the limitation “the medical instrument” in line 2 of the claim. There is insufficient antecedent basis for this limitation in the claim since the claims only previously introduce “an instrument” in claim 7. 
Claim 13 recites the limitation” wherein the first solder mask is replaced with a low friction, non-conductive layer…” in lines 1-2 of the claim. The phrase “is replaced with” renders the claim indefinite because it makes it unclear what is included or excluded by the claim. It is unclear whether the first solder mask is still required by the claim as set forth in claim 1 since it is “replaced” with a low friction, non-conductive layer… making the scope of the claims indefinite. 
Claim 13 recites the limitation “non-conductive layer adhered to sheet of grounded ferromagnetic metal” in line 2-3 of the claim. There is insufficient antecedent basis for “sheet of grounded ferromagnetic metal” in the claim. The examiner interprets the limitation to be “a sheet of grounded ferromagnetic metal” for examination purposes. 
Claim 19 recites the limitation “the actuator mechanism” in line 2 of the claim. There is insufficient antecedent basis for this limitation in the claims, since the actuator mechanism is only previously introduced in claim 18 and the claim depends on claim 1. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-5, 7-11, 16-20 /are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Manzi (US 20150294215).
Regarding claims 1 and 20, Manzi discloses a sensor film comprising: a substrate core (32)  having a first surface and a second surface; at least one sensing element (11, paragraph 0104) for sensing at least one property; a first conductive layer (12, 33) residing on the first surface, the first conductive layer having first solder mask  (19) coated thereon, and wherein the first conductive layer is grounded (38, paragraph 0055, 0069); and a second conductive (13, 34)  layer residing on the second surface, the second conductive layer having a second solder mask coated thereon (35, 37, paragraph 0055, 0064), and coupled to the at least one sensing element (all parts are coupled together to form an assembly, figure 2B, 5), and wherein the sensor film is associated with a surface of an instrument (figures 9C-20B). 
Regarding claim 2, Manzi discloses all of the limitations set forth in claim 1, wherein the first solder mask is a low friction, non- conductive layer (paragraph 0055), and the low friction, non-conductive layer is adhered to the first conductive layer via an adhesive to surround edges of the substrate core, the second conductive layer and the second solder mask (16, 17, glue dot). 
Regarding claim 3, Manzi discloses all of the limitations set forth in claim 2, wherein the substrate core comprises an upper portion and a lower portion separated by an intermediate conductive layer (33, 34, figure 3).
Regarding claim 4, Manzi discloses all of the limitations set forth in claim 3, wherein the intermediate conductive layer relays the sensed signal (paragraph 0060, transmission line).
Regarding claim 5, Manzi discloses all of the limitations set forth in claim 4, wherein the first conductive layer and the second conductive layer are grounded (figure 3, via 38, paragraph 0065).
Regarding claim 7, Manzi discloses all of the limitations set forth in claim 1, wherein the substrate core is attached to an instrument (figures 9C-20B).
Regarding claim 8, Manzi discloses all of the limitations set forth in claim 7, wherein the substrate core is attached to a surface of the instrument (figures 9C-20B).
Regarding claim 9, Manzi discloses all of the limitations set forth in claim 8, wherein the at least one sensing element senses at least one property associated with the instrument (temperature sensor, paragraph 0104).
Regarding claim 10, Manzi discloses all of the limitations set forth in claim 8, wherein the at least one sensing element senses at least one property associated with the medical instrument during a medical or surgical procedure (temperature sensor, paragraph 0104).
Regarding claim 11, Manzi discloses all of the limitations set forth in claim 1, wherein the at least one sensing element is at least one of a thermometer (temperature sensor, paragraph 0104).
Regarding claim 16, Manzi discloses all of the limitations set forth in claim 1, wherein the substrate core is semi-flexible (paragraph 0055, 0060, ) .
Regarding claim 17, Manzi discloses all of the limitations set forth in claim 1, wherein the at least one sensing element is placed on an end effector assembly of an instrument (figure 13, paragraph 0095-0097). 
Regarding claim 18, Manzi discloses all of the limitations set forth in claim 1, wherein the at least one sensing element is placed on an actuator mechanism associated with an instrument (paragraph 0092, at place where cup is applied by the user).
Regarding claim 19, Manzi discloses all of the limitations set forth in claim 1, wherein the at least one sensing element is placed on pull rods and/or cables associated with the actuator mechanism (rod 32 in figure 19B).
Claims 1, 12 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cao et al (US 20150216591).
Regarding claims 1, 12, and 20, Cao et al (hereafter Cao) discloses a sensor film comprising: a substrate core (202)  having a first surface and a second surface; at least one sensing element (226) for sensing at least one property; a first conductive layer (304) residing on the first surface, the first conductive layer having first solder mask  (206) coated thereon, and wherein the first conductive layer is grounded (216); and a second conductive (204)  layer residing on the second surface, the second conductive layer having a second solder mask coated thereon (206), and coupled to the at least one sensing element (226), and wherein the sensor film is associated with a surface of an instrument (figure 8). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH T DANG/Primary Examiner, Art Unit 3771